                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    LONNIE LEE BANARK,                                    Case No. 2:16-CV-2555 JCM (GWF)
                 8                                          Plaintiff(s),                   ORDER
                 9           v.
               10     JAMES DZURENDA, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Banark v. Dzurenda et al, case no. 2:16-cv-
               14     02555-JCM-GWF.
               15            On July 25, 2018, defendants Nathan Hughes and Holly Skulstad (“defendants”) filed a
               16     motion for summary judgment. (ECF No. 53). In support of their motion, defendants cite one of
               17     Southern Desert Correctional Center’s (“SDCC”) administrative regulations setting forth the
               18     grievance process at that facility (“AR 740.04”). See id. at 5.
               19            Defendants purport to have attached AR 740.04 to their motion as “Exhibit D.” Id.
               20     However, “Exhibit D” to defendants’ motion is actually a copy of an operations procedure from
               21     another prison (High Desert State Prison). See (ECF No. 53-4). Indeed, AR 740.04 does not
               22     appear in any exhibit attached to defendants’ motion.
               23            Therefore, defendants are hereby ordered to file a supplemental brief to their motion for
               24     summary judgment (ECF No. 53), in accordance with all federal and local rules, containing an
               25     authenticated copy of AR 740.04 for the court’s review within seven (7) days. The court will not
               26     entertain any new arguments in favor of summary judgment by defendants.
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED that defendants Nathan Hughes and Holly Skulstad shall file
                3     a supplemental brief to their motion for summary judgment containing an authenticated copy of
                4     AR 740.04 within seven (7) days from the date of this order.
                5            DATED December 7, 2018.
                6                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
